Citation Nr: 0908946	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on December 23, 2008 denying the Veteran's 
claim for service connection for residuals of a healed 
fracture of the left tibia and fibula associated with knee 
and ankle disability and post traumatic arthritis is 
warranted.

2.  Entitlement to service connection for residuals of a 
healed fracture of the left tibia and fibula associated with 
knee and ankle disability and post traumatic arthritis.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to June 
1971 and from October 1974 to November 1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued the previous 
denial of service connection for failure to present new and 
material evidence.

The Board reopened and remanded the Veteran's case for 
further development in July 2007.

The Veteran's claim for entitlement to service connection for 
residuals of a healed fracture of the left tibia and fibula 
associated with knee and ankle disability and post traumatic 
arthritis addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2008 the RO sent the Veteran a letter stating 
that he had 90 days from the date of that letter, or until 
the Board issued a decision, to notify VA of a change in 
representation.  

2.  Documentation showing that the Veteran had chosen new 
representation was received by VA in November 2008.

3.  On December 23, 2008, the Board issued a decision denying 
the Veteran's claim without considering new evidence and 
argument submitted by the Veteran's new representative which 
had been submitted in November 2008.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on 
December 23, 2008 have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

On December 23, 2008, the Board issued a decision denying the 
Veteran's claim for service connection for residuals of a 
healed fracture of the left tibia and fibula associated with 
knee and ankle disability and post traumatic arthritis.

In November 2008 the RO sent the Veteran a letter stating 
that he had 90 days from the date of that letter, or until 
the Board issued a decision, to notify VA of a change in 
representation.  Documentation showing that the Veteran had 
chosen new representation was received by VA in November 
2008.  The Veteran's new representative submitted new 
evidence and additional argument to VA in November 2008.  
This evidence and argument had not been associated with the 
Veteran's claims file at the time of the December 23, 2008 
Board decision.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904 (2007).  The Board's December 
2008 decision was not based on consideration of the argument 
of the Veteran's current representative and was not based on 
consideration of all the available evidence.  In order to 
assure due process, the Board has decided to vacate the 
December 2008 decision.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008). 


ORDER

The December 23, 2008 Board decision addressing the issue of 
entitlement to service connection for residuals of a healed 
fracture of the left tibia and fibula, associated with knee 
and ankle disability and post traumatic arthritis, is 
vacated.


REMAND

The RO must consider the newly submitted evidence and 
argument submitted by the Veteran's current representative 
and readjudicate the Veteran's claim for service connection 
for residuals of a healed fracture of the left tibia and 
fibula associated with knee and ankle disability and post 
traumatic arthritis.

In a January 2009 letter the Veteran's representative 
reported that the Veteran wished to be scheduled for a 
videoconference hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim and 
if the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate opportunity for response.  The 
supplemental statement of the case should 
show review of all evidence received since 
the April 2008 supplemental statement of 
the case.

2.  The RO should appropriately schedule 
the Veteran for a video conference hearing 
before a Veterans Law Judge.  The RO 
should notify the Veteran and his 
representative of the date, time and place 
of the hearing.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


